Citation Nr: 1432490	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-33 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Veteran represented by:	Shannon K. Holstein, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1978 to January 1983 with subsequent unverified active duty for training and inactive duty training in the Navy Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

In an October 2008 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board.  Thereafter, in a Mach 2010 letter, he was informed that his requested hearing had been scheduled for May 2010.  However, in an April 2010 statement, which was received in May 2010, he withdrew his request for a Board hearing and, instead requested a hearing before a Decision Review Officer at the RO.  As such, in February 2011, the Board remanded the case in order to afford the Veteran his requested DRO hearing.  Thereafter, the Veteran and his spouse testified before a DRO in April 2011.  A transcript of the hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through July 2012, which were considered by the agency of original jurisdiction (AOJ) in the July 2012 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

In February 2013, the Veteran's attorney submitted additional evidence and argument with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.    

The Board notes that it appears that the Veteran submitted a motion to advance his case on the docket pursuant to 38 C.F.R. § 20.900(c) in June 2014.  See also 38 U.S.C.A. § 7107(a)(2) (West 2002).  While the Board has not ruled on such motion, is moot by the issuance of this decision, which awards the benefit sought on appeal in full. 

In February 2013, the Veteran's representative submitted a brief that raised the issue of entitlement to a total rating based on individual unemployability, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's current cervical spine disorder, diagnosed as cervical disc herniation at C5-6, is related to in-service injuries.


CONCLUSION OF LAW

The criteria for service connection for cervical disc herniation at C5-6 are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for cervical disc herniation at C5-6 herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran served on active duty as a U.S. Navy deck seaman and engineman.  He contended in an April 2011 RO hearing and in a February 2013 brief to the Board that his current cervical spine disease is caused by injuries to the neck sustained in a crane accident and in a fight while on active duty.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records document medical care following a number of injuries to the head and upper body.  In June 1979, while working on the deck of a floating drydock, the Veteran was pinned between the gantry of a traveling crane and a deck structure causing tenderness and abrasions to the left shoulder, left upper back, and right upper chest.  A clinician initially diagnosed soft tissue injury.  However, later the same day, the Veteran experienced an episode of vertigo and vomiting.  Another clinician noted that the Veteran was upset about the crane injury, diagnosed fatigue, and ordered bed rest.     

An undated report during the Veteran's same tour of duty showed that he sought treatment after hitting his head on a deck during a fight.  He reported dizziness and photophobia in the left eye, but no loss of consciousness.  A clinician noted no fractures or concussion but some swelling of the left parietal area due to head trauma.  X-rays dated in February 1980 were negative.  

In March 1980, the Veteran experienced episodes of vertigo, weakness, and vision disturbance.  After several days of workup, the attending physician noted that the dizziness was of unknown etiology.  In January 1981, the Veteran sought treatment for severe headaches and a lump on the back of his neck with stiffness and pain in the area of C7.  A clinician noted some swelling in that area, but there was no mention of recent or past trauma.  The diagnosis was tension headache.  In November 1981, the Veteran sought treatment for right eye pain followed by a blind spot and photophobia.  The Veteran reported a history of a foreign body and a corneal abrasion one year earlier.  However, an examiner noted no foreign bodies and instead diagnosed floaters.    

In June 1982, the Veteran complained of pain on the right side of the neck behind the right ear.  He reported two previous episodes of pain to the right side with numbness to the left arm lasting two to five minutes.  Intermittent paresthesia etiology undetermined was assessed.

Finally, in February 1982, the Veteran sought treatment after tripping over a ladder and striking a "bolt on the door" causing pain radiating from the clavicle to the lumbar spine.  A clinician diagnosed a contusion and muscle strain.  No chronic abnormalities of the head, vision, or spine were noted on a December 1982 discharge physical examination.

In a November 1984 Navy Reserve enlistment examination, the Veteran reported a history of headaches and vision difficulties, but denied any head injuries, dizziness or fainting spells, or arthritis, and no head or spinal abnormalities were noted by the examining physician.  The examiner noted only that the Veteran had broken his eyeglasses.  In a January 1991 National Guard enlistment examination, the Veteran reported that he had sustained a head injury with a concussion in November 1989 and that it warranted overnight hospitalization and a workers' compensation claim, but he did not describe the circumstances.  In an August 1992 Navy Reserve medical history questionnaire, the Veteran denied any history of a head injury, dizziness, or arthritis and noted that he was working as a private investigator.  

The Veteran does not contend and the records do not show that he sustained any injuries while serving on inactive duty or active duty for training in the Navy Reserve or National Guard.  

In January 2006, the Veteran sought treatment at a private emergency room for neck pain and headache following a rear-end automobile collision as a restrained driver.  X-rays of the cervical spine showed some degenerative changes at C5-6 that the evaluator noted to be similar to a previous examination.  There was normal spinal alignment and no acute abnormality.  The Veteran sustained trauma to the right shoulder and the right brachial plexus in two separate motorcycle accidents in August 2006.  Although there was no mention of head or neck trauma, the examining physician noted "disc herniation C6-7" and recommended a magnetic resonance image study, but none dated in 2006 are of record. 

In December 2006, the Veteran started outpatient VA primary care because he no longer had employer-sponsored medical insurance.  The primary care physician noted the Veteran's report of a neck injury "that is apparently service related" with symptoms of headache during neck pain flare ups and radicular pain to the upper extremities, but no vision deficits.  A magnetic resonance image obtained in February 2007 showed bulging cervical discs at three levels, a herniated disc at C5-6, and a spur at C6-7. 

In August 2007, a VA nurse practitioner (NP) noted a review of the claims file and the Veteran's report of injuring his shoulders, neck, and head in the crane accident and fight.  However, the NP noted that the service treatment records of the crane accident did not mention symptoms or treatment of the neck and head, but rather the shoulder, upper back, and chest were treated, and that treatment appropriate to a spinal or head injury such as X-rays was not performed.  She noted that, after the fight, a head X-ray was normal and concussion was ruled out.  The NP summarized the nature of the Veteran's employment after service, noting that the jobs primarily required physical activity.  The Veteran reported current neck stiffness, pain, muscle spasms, and tingling and numbness of the hands and fingers with difficulty reaching overhead and gripping objects.  The NP performed a clinical examination, reviewed the results of a February 2007 magnetic resonance image, and diagnosed cervical disc herniation at C5-6 with pain and mild loss of motion.  The NP found that the current cervical spine disorder was not caused by events during active service because (1) there was no evidence of  "continuity of care" after service, (2) the service treatment records were inconsistent with the nature of the injury described by the Veteran, (3) the active duty discharge examination was silent for any disorder; (4) the Veteran primarily worked after service doing manual labor, and (5) the Veteran reported a workplace injury in 1989 that resulted in a concussion and hospitalization.  

In September 2007, the Veteran sought VA physical therapy and cervical traction as recommended during a private orthopedic consultation.  The Veteran stated that he had been experiencing neck discomfort for the past seven years.  X-rays showed moderate spondylosis and spondyloarthrosis at C-5-6.  

VA primary care records show that the Veteran received care following a serious motorcycle accident in late May 2008.  Although the private emergency treatment  records were not identified or authorized by the Veteran, the VA records list injuries that included a head injury with loss of consciousness, fractures of the left clavicle, left ribs, left ankle, and right tibia. The Veteran applied for and was granted disability benefits by the Social Security Administration in October 2009.  The supporting records indicate that the benefits were entirely based on the multiple injuries sustained in the May 2008 motorcycle accident with no mention of any events in military service.  An SSA examiner noted that the cervical spine disorder pre-existed the May 2008 injuries and that imaging showed no nerve root impingement.  In a December 2008 RO informal conference report, a VA Decision Review Officer noted the Veteran's report that there was no treatment or X-rays of his neck following the May 2008 accident.  

In February 2009, the Veteran underwent a VA screening history review and examination by another NP for a VA work training program.  The Veteran reported general joint pain and stiffness and numbness as residuals from the May 2008 accident, but denied any dizziness or headache and did not mention any other accidents or his cervical herniation.  On examination of the neck and head, there was no obvious cervical or supraclavicular adenopathy.  The NP did not clear the Veteran for the program for medical reasons unrelated to the cervical spine. 

In March 2009, the VA NP who examined the Veteran in August 2007 noted another thorough review of the file including her previous examination and evidence added to the file since that time.  In addition to the observations noted in August 2007, the NP also noted that military examinations in 1982, 1984, 1991, and 1992 were all silent for any report of the occurrence or residuals of previous head and neck injuries, except for the Veteran's report of a 1989 civilian workplace injury in the 1991 examination.  The NP also noted that the treatment in January 1981 for a lump on the back of the neck was not associated with trauma and that there was a normal range of motion with no X-rays ordered.  The NP again offered the opinion that the Veteran's current cervical spine herniation with pain and mild limitation of motion did not manifest in service and was not caused by events in service for the same reasons as she listed in the previous opinion with additional observations regarding the lump on the neck in 1981.  

In early April 2011, the Veteran underwent a VA annual physical examination by his primary care physician who noted that the Veteran was seeking documentation to show that his neck disorder was originally due to the crane accident.  The physician noted the Veteran's description of the accident as causing an injury directly to his neck and radiculopathy to the upper extremities.  The physician noted that the Veteran denied any cervical spine injuries in the 2008 motorcycle accident and did not discuss any other events such as the 1989 workplace accident and the 2006 motor vehicle accident.  The Veteran reported current symptoms of neck spasms and parathesisas in his hands, but denied any headaches.  The physician withheld his opinion pending a review of the service treatment records.  

Later in April 2011, the Veteran provided testimony during a hearing before the RO.  The Veteran stated that, during the crane accident, a cross-member of the gantry struck his neck and back.  He stated that treatment was limited to ice, pain medication, and temporary limited duty, but that he was experiencing pain, swelling, recurring headaches, deformity of the neck, and an inability to lift his arms that continued since that time.  He further stated that he was unable to maintain consistent civilian employment because of headaches and difficulty manipulating small objects with his hands.  The Veteran and his wife testified that he experienced recurrent headaches since service and tingling and numbness of the hands since 1983.  He stated that he lost many jobs because of these symptoms.   Regarding the 1989 workplace injury, the Veteran stated that he struck his head trying to walk through a low door and did not have neck symptoms at that time.  He was treated for a mild concussion in an emergency room.  From 1983 to 2006, the Veteran treated neck stiffness and headaches with over the counter pain medication and massage.  He acknowledged that he first learned of the cervical spine disorder in 2006 when he underwent an examination and imaging studies after a low speed motorcycle accident.  He stated that the SSA disability award was in part because of his neck and headaches.  

Four days later, the Veteran's VA primary care physician noted that he had received and reviewed the Veteran's service treatment records and that he had injured his left shoulder and upper back in the crane accident followed by episodes of vertigo and vomiting at the time of the accident and again in 1980 and 1981, the latter including neck swelling.  In early May, the physician noted a review of a magnetic resonance image obtained in August 2006 at the time of the brachial plexus injury that showed a C6-7 disc abnormality.  The physician concluded that his was "good evidence to tie the original 1979 injury with [the Veteran]'s neck pathology."  The physician did not provide further explanation.   

A November 2011 MRI revealed mild to moderate degenerative changes of the cervical spine, most pronounced at the C5/C6 level, minimal central canal stenosis, and severe bilateral neural foraminal narrowing at C5/C6.  A January 2012 MRI showed mild retrolisthesis of C5 on C6, which appeared increased, and mild anterolisthesis of C6 on C7 and C7 on T1.

In July 2012, a VA physician noted a review of the claims file.  The physician referred to a conversation with the Veteran, but there is no record of a physical examination.  She provided a very brief opinion that the current cervical spine disease was not caused by the crane accident because the description of the accident by the Veteran was inconsistent with that in the service treatment records and did not indicate the type of injury that would cause chronic neck problems.  The Veteran stated that his neck symptoms started after a 1994 and later motorcycle accidents.  The physician challenged the primary care physician's opinion because he did not explain how the 1979 crane accident occurred and how it could cause a neck injury.  

In February 2013, a private family physician, Dr. Hammer, noted a review of the Veteran's service, VA, and private medical records.  He noted the treatment notes following the crane accident and fight, episodes of vertigo and dizziness in March 1980 and September 1980, lump in the neck in January 1980, floaters and a blind spot in the eye in November 1981, and neck pain and left arm numbness in June 1982.  Dr. Hammer also noted the workplace injury in 1989 and the vehicle accidents in 1994, 2006, and 2008, as well as the various imaging studies and diagnoses of cervical disc disease starting in 2006.  

Dr. Hammer observed that the symptoms of spinal injury and cervical spinal stenosis include neck pain, paresthesia, headache, dizziness, back pain, auditory symptoms, dysphagia, and visual symptoms.  Such is known to be a progressive disease and can be initiated by a cervical injury, most commonly whiplash-type injuries.  He cited a medical study in support of his observation that cervical spine disease from a soft tissue injury does not always include neck pain but can often include vertigo and headaches and lead to degenerative spine disease.  

In regard to the Veteran's case, Dr. Hammer concluded that it was more likely than not that the Veteran's current cervical disease process and chronic symptoms are more likely than not caused by events in service, specifically, the crane incident and the incident where he was pushed to the deck.  He based such conclusion on the fact that the Veteran was treated for vertigo and headaches of unknown etiology in service, shortly after the 1979 incidents, indicating that the injuries were potentially more serious than initially presented.  Dr. Hammer noted that the Veteran's spouse had described headaches occurring over the course of their entire marriage, with accompanying arm tingling, which can be a sign of cervical spine disorders.  He also observed that the Veteran complained of headaches in1984, shortly after leaving service.  Dr. Hammer acknowledged that the Veteran's post-service motorcycle accidents may or may not have aggravated his then-existing cervical condition; however, he found that the records showed that the Veteran's symptoms manifested long before his post-service accidents occurred.

Dr. Hammer concluded that, absent imaging studies immediately after the crane accident and fight, it was not possible to determine whether the cervical spine disease was directly caused by those injuries.  Nevertheless, he concluded that the chronic symptoms shown in the service records and in the hearing testimony was sufficient to say that there was a "cause and effect."  He further noted that there was no other incident to be a causative factor and that the post-service events added only to the degree of severity.   

Based on the foregoing, the Board finds that the evidence as to whether the Veteran's currently diagnosed cervical spine disorder, cervical disc herniation at C5-6, is related to his in-service injuries is in relative equipoise.  In this regard, the Veteran is competent to describe the circumstances of the events he experienced in service, and he and his wife are competent to describe observable symptoms.  Furthermore, the Veteran's service treatment records reflect various complaints that Dr. Hammer indicated may be indicative of a cervical spine disorder.  In this regard, while some symptoms, at times, were attributed to other causes, such records likewise reflect no indication of etiology.  For example, while the Veteran reported recurrent headaches and dizziness in a 1984 Reserve enlistment examination, the examiner noted that they were caused by vision deficits as the Veteran had broken his eyeglasses.  In contrast, in March 1980 and June 1982, he was diagnosed with dizziness of unknown etiology and intermittent paresthesia etiology undetermined, respectively.  Moreover, while the Veteran was never treated for a diagnosed neck injury during service, Dr. Hammer has described, with the support of medical literature, that cervical spine disease from a soft tissue injury does not always include neck pain, but can often include vertigo and headaches, as well as paresthesia, dizziness, back pain, auditory symptoms, dysphagia, and visual symptoms.  

Furthermore, the Board finds that the medical opinions offered in this case by VA professionals and Dr. Hammer to be of great probative weight as each individual considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   

Consequently, the Board finds that the evidence as to whether the Veteran's diagnosed cervical disc herniation at C5-6 is related to his military service to be in relative equipoise and, therefore, will resolve all doubt in his favor and find that service connection for such disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for cervical disc herniation at C5-6 is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


